5/30/2019   Case 6:19-cv-01002-CEM-TBS Spencer v. Perdue1Complaint
                                        Document           Filed (final) - Google Docs
                                                                   05/30/19        Page 1 of 35 PageID 1




                                     IN THE UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                              ORLANDO DIVISION



               EDWARD SPENCER, YANIRA
               ALGARIN, STEVEN NUZZO, and
               MARGIE TYSON,

                       Plaintiff,                                         Civil Action No:

               v.


               SONNY PERDUE, in his official
               capacity as the Secretary of the United
               States Department of Agriculture;
               BRUCE LAMMERS, in his official
               capacity as the Administrator of Rural
               Housing Service; PHILIP LEARY, in his
               official capacity as the Rural
               Development State Director for the
               State of Florida; and SLATE WEST
               ELEVEN LLC, as owner of Slate
               Luxury Apartments,

                     Defendants.
               _________________________________/


                                COMPLAINT FOR DECLARATORY JUDGMENT,
                            INJUNCTIVE RELIEF, AND COMPENSATORY DAMAGES


                                               PRELIMINARY STATEMENT

                    1. Plaintiffs are low-income individuals who live in Slate Luxury Apartment, a

                       109-unit former USDA Rural Development (RD) Section 515 apartment




https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                       1/35
5/30/2019   Case 6:19-cv-01002-CEM-TBS Spencer v. Perdue1Complaint
                                        Document           Filed (final) - Google Docs
                                                                   05/30/19        Page 2 of 35 PageID 2




                       complex that was constructed, subsidized and operated as Osprey Landing

                       Apartments until April 30, 2018, when the original owner received RD’s illegal

                       approval to prepay the loan, purportedly in accordance with the Emergency Low

                       Income Housing Preservation Act of 1987 (ELIHPA), thereby terminating all RD

                       subsidies and lifting all the RD affordability restrictions. Thereafter, the original

                       owner sold the complex to its current owner, Slate West Eleven LLC.

                   2. Upon prepayment, the rent at the development was increased to local market

                       rent and the Plaintiffs each received a RD voucher, which range in value from

                       $301 to $350. The RD voucher paid part of the difference between their rent

                       prior to prepayment and the market rent for their home, thereby allowing them

                       to stay in their homes for one year following the prepayment.

                   3. Now, at the end of the 12-month lease term, Slate West Eleven LLC is either

                       increasing rents by as much as $390 per month or not renewing the leases

                       without good cause. Plaintiffs now face imminent and certain displacement from

                       their homes due to either non-renewals or unaffordable rent increases,

                       something that would not have happened had RD, consistent with ELIHPA,

                       refused to allow the owner the right to prepay the loan without use restrictions.

                   4. Plaintiffs bring this lawsuit to enjoin the rent increase and to require RD to place

                       use restrictions against the property that should have been placed against the

                       property at the time of prepayment and would have protected Plaintiffs from the

                       annual threat of losing their homes, which are near friends and critical services




                                                                 2

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                           2/35
5/30/2019   Case 6:19-cv-01002-CEM-TBS Spencer v. Perdue1Complaint
                                        Document           Filed (final) - Google Docs
                                                                   05/30/19        Page 3 of 35 PageID 3




                       upon which they rely, and where many senior residents, including Plaintiff

                       Margie Tyson, had planned to spend the rest of their lives.



                                                       JURISDICTION

                   5. Plaintiffs’ claims against the federal defendants arise under the Administrative

                       Procedure Act (APA), the U.S. Constitution, and other federal laws.

                   6. This Court has jurisdiction over these claims pursuant to 28 U.S.C. §§ 1331,

                       1337, 1343(a)(4) and 1361.

                   7. Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

                   8. Plaintiffs’ claims for injunctive relief are authorized under Rule 65 of the

                       Federal Rules of Civil Procedure.

                   9. This Court has supplemental jurisdiction over Plaintiffs’ state law claims

                       against the Private Defendant, Slate West Eleven LLC, under 28 U.S.C. §

                       1367(a) because they arise out of the same set of facts as Plaintiffs’ federal

                       claims.



                                                             VENUE

                   10. Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. §1391(b)

                       and in the Orlando Division pursuant to M.D. Loc. Rule 1.02(b) because the

                       Plaintiffs reside here, a substantial part of the events, acts, or omissions giving




                                                                 3

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                         3/35
5/30/2019   Case 6:19-cv-01002-CEM-TBS Spencer v. Perdue1Complaint
                                        Document           Filed (final) - Google Docs
                                                                   05/30/19        Page 4 of 35 PageID 4




                       rise to the Plaintiffs’ claims occurred here, the property at issue is located in this

                       district and Defendants conduct business here.



                                                            PARTIES

                   11. Plaintiff Edward Spencer is a low-income current tenant at Slate Luxury

                       Apartments, formerly known as Osprey Landing Apartments and operated under

                       the Section 515 RD Rural Rental Housing Program. Under his previous lease, he

                       paid approximately $424 for rent. He is facing a $285 rent increase brought

                       about by the illegal prepayment of the RD Section 515 loan.

                   12. Plaintiff Steven Nuzzo is a low-income senior citizen who is a current tenant at

                       Slate Luxury Apartments, formerly known as Osprey Landing Apartments and

                       operated under the Section 515 RD Rural Rental Housing Program. Under his

                       previous lease, he paid approximately $500 for rent. He is facing a $390 rent

                       increase brought about by the illegal prepayment of the RD Section 515 loan.

                   13. Plaintiff Margie Tyson is a low-income senior citizen who is a current tenant at

                       Slate Luxury Apartments, formerly known as Osprey Landing Apartments and

                       operated under the Section 515 RD Rural Rental Housing Program. Under her

                       previous lease, she paid $473 for rent and had a $119 utility allowance. She is

                       facing a $324 rent increase, brought about by the illegal prepayment of the RD

                       Section 515 loan that will displace her from her home.




                                                                 4

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                            4/35
5/30/2019   Case 6:19-cv-01002-CEM-TBS Spencer v. Perdue1Complaint
                                        Document           Filed (final) - Google Docs
                                                                   05/30/19        Page 5 of 35 PageID 5




                   14. Plaintiff Yanira Algarin is a low-income current tenant at Slate Luxury

                       Apartments, formerly known as Osprey Landing Apartments and operated under

                       the Section 515 RD Rural Rental Housing Program. Under her previous lease,

                       she paid $485 for rent. She and her minor child are facing the non-renewal of her

                       lease and permanent displacement from their current home as a result of the

                       illegal prepayment of the RD Section 515 loan.

                   15. Defendant Sonny Perdue, the Secretary of the United States Department of

                       Agriculture (USDA) is statutorily vested with the authority to operate the rural

                       housing programs, including the Section 515 program, authorized by Title V of

                       the Housing Act of 1949, 42 U.S.C. §§ 1471, et seq. Defendant Perdue is sued in

                       his official capacity.

                   16. Defendant Bruce Lammers is the Administrator of the Rural Housing Service

                       (RHS) who is responsible for the day-to-day administration of all the RD rural

                       housing programs on the national level. Defendant Lammers is sued in his

                       official capacity.

                   17. Defendant Philip Leary is the RD Florida State Director. He is responsible for

                       the day-to-day administration of the RD housing programs in Florida. An RD

                       employee, under Mr. Leary’s direction and control, oversees the operation of RD

                       multi-family housing programs in Florida and is responsible for processing

                       pre-payment requests submitted from Florida owners of RD-financed Section

                       515 developments. Defendant Leary is sued in his official capacity.




                                                                 5

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                       5/35
5/30/2019   Case 6:19-cv-01002-CEM-TBS Spencer v. Perdue1Complaint
                                        Document           Filed (final) - Google Docs
                                                                   05/30/19        Page 6 of 35 PageID 6




                      18. Defendant Slate West Eleven LLC, a Delaware Limited Liability Corporation, is

                         the current owner and operator of Slate Luxury Apartments, formerly operated

                         as Osprey Landing I and II. Prior to November 13, 2018, Slate West Eleven LLC

                         operated as Deancurt Winter Garden LLC, a Delaware Limited Liability

                         Corporation. When dealing with the residents of Slate Luxury Apartments, Slate

                         West Eleven LLC and Deancurt Winter Garden LLC have used the name Slate

                         Luxury Apartments. All three names are used interchangeably herein when

                         referring to Slate West Eleven LLC.



                                                             FACTS

                 I.      Osprey Landing Apartments: Section 515 Rural Development Projects

                             A. Section 515 Financing

                      19. The USDA, through its RD mission area and the RHS, finances and subsidizes

                         the development and operation of rental housing in rural areas throughout the

                         United States under Section 515 of the Housing Act of 1949. 42 U.S.C. § 1485.

                      20. The Section 515 program authorizes RD to make loans to private, public, and

                         nonprofit developers to construct and operate subsidized housing for very low-,

                         low-, and moderate-income households in rural areas.

                      21. Housing developments financed through the Section 515 program are subject to

                         certain affordability requirements and rent restrictions that remain in effect

                         throughout the term of the loan.




                                                                 6

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                       6/35
5/30/2019   Case 6:19-cv-01002-CEM-TBS Spencer v. Perdue1Complaint
                                        Document           Filed (final) - Google Docs
                                                                   05/30/19        Page 7 of 35 PageID 7




                   22. Osprey Landing Apartments was originally developed as a RD Section 515

                       housing complex located in the heart of downtown Winter Garden, Florida.

                   23. Osprey Landing Apartments were legally two separate RD financed

                       developments.

                   24. Osprey I was a 71-unit family complex that was built and financed with a

                       50-year $1,495,480 Rural Development loan made in 1979 to Winter Garden

                       Villas of Orange County Ltd. That loan was scheduled to mature in 2029.

                   25. RD made a second 515 loan in the amount of $845,000 for Osprey I in 1994.

                       That loan, which was made for the purpose of maintaining and rehabilitating

                       Osprey I, was scheduled to mature in 2044.

                   26. Osprey II was a 38-unit elderly complex that was financed and constructed with

                       a 50-year, $884,330 RD Section 515 loan made in 1980 to Winter Garden Villas

                       II Ltd. That loan was scheduled to mature in 2030.

                   27. Osprey I and II were managed jointly when they were operating under the

                       Section 515 program.

               B. Rental Subsidies

                   28. Residents of Section 515 developments may be beneficiaries of Interest Credit

                       and Rental Assistance subsidies from RD. These subsidies, both authorized by

                       42 U.S.C. § 1490a, enable low- and very low-income people to afford the rents

                       in Section 515 developments.




                                                                 7

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                       7/35
5/30/2019   Case 6:19-cv-01002-CEM-TBS Spencer v. Perdue1Complaint
                                        Document           Filed (final) - Google Docs
                                                                   05/30/19        Page 8 of 35 PageID 8




                   29. The Interest Credit subsidy program, which reduces the interest rate on a Section

                       515 loan to a 1% effective interest rate, is available for all Section 515

                       developments and units. 42 U.S.C. § 1490a(a)(1)(B).

                   30. Under the Interest Credit program, the owner, with RD’s approval, establishes a

                       basic rent for each unit in the development, which is based on the cost of

                       operating the development and amortizing the RD loan at the 1% interest rate.

                       Residents pay the higher of 30% of their income or the basic rent, which is

                       usually less than market rent in the area. 7 C.F.R. §§ 3560.11 & 3560.203(a).

                   31. Rental Assistance (RA) is a deep subsidy program authorized by 42 U.S.C. §

                       1490a(2)(A) which is available to very low- and low-income residents of Section

                       515 housing. Beneficiaries of the program pay 30% of household income for

                       shelter, which includes the cost of rent and utilities.

                   32. RA is extended to residents through a contract between the owner and RD for a

                       certain number of housing units in a development. These contracts may provide

                       RA to some or all of the resident households in a development.

                   33. Thirty-eight of the units in Osprey I and 9 of the units in Osprey II received RA.

                       Plaintiff Nuzzo received RA through early 2018. Plaintiffs Algarin, Spencer and

                       Tyson were not RA recipients.

                   34. Residents’ shelter costs in Section 515 developments include the cost of rent and

                       utilities.




                                                                 8

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        8/35
5/30/2019   Case 6:19-cv-01002-CEM-TBS Spencer v. Perdue1Complaint
                                        Document           Filed (final) - Google Docs
                                                                   05/30/19        Page 9 of 35 PageID 9




                   35. In developments that have master-metered utilities, the unit rent charged to the

                       residents includes the cost of utilities.

                   36. In developments, such as Osprey I and II, which are not master-metered,

                       residents are required to pay part or all of their utility costs directly to the local

                       utility.

                   37. The owner, with RD’s review and approval, establishes a utility allowance based

                       on a survey of resident paid utilities for each unit size.

                   38. In developments with a utility allowance, the rent payment paid by the resident

                       to the owner is reduced by the utility allowance.

                   39. When a resident’s rent payment to the owner is less than the utility allowance,

                       the owner pays the resident, on a monthly basis, part or all of the utility

                       allowance.

                                  C. The Emergency Low Income Housing
                                     Preservation Act Of 1987 (ELIHPA)

                   40. From 1963, when the Section 515 program was enacted, until December 21,

                       1979, owners who secured Section 515 loans were not obligated to operate the

                       RD financed housing as affordable housing for any period of time. They had the

                       right to prepay their loans and thereafter operate the housing as they chose.

                   41. In 1979, Congress adopted legislation that required all owners who obtained

                       Section 515 loans after December 21, 1979, to maintain the affordability of the

                       developments for a term of 20 years.




                                                                   9

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                            9/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 10 of 35 PageID 10




                   42. Subsequently, in 1989, Congress adopted legislation that required owners who

                       secured 515 loans after December 15, 1989, to maintain housing financed by

                       Section 515 as affordable housing for the term of the RD loan.

                   43. Congress’ action did not limit the right of pre-1979 owners from prepaying their

                       loans. Nor did it preclude owners who secured Section 515 loans between

                       December 21, 1979 and December 15, 1989, from prepaying their loans once the

                       20-year use restriction expired. See 42 U.S.C. § 1472(c)(1)(A).

                   44. Owners of Section 515 developments whose loans were entered into prior to

                       December 15, 1989, frequently seek to prepay their RD loans before loan

                       maturity in order to increase their return on investment, or realize the increased

                       value of their investment, by either converting the Section 515 financed

                       development to market rate rental housing or selling the development to others

                       who would undertake such a conversion.

                   45. Concerned about prepayments and the displacement of low income residents,

                       Congress enacted the Emergency Low Income Housing Preservation Act of 1987

                       (ELIHPA), P.L. 100-232 (Feb 5, 1988). Among other goals related to housing

                       financed by the Department of Housing and Urban Development, ELIHPA was

                       enacted for the express purpose of preserving 150,000 Section 515 units and to

                       limit the displacement of its residents from their homes. Pub. L. No. 100-242, §

                       202 (b), 101 Stat. 1877, 1878 (1988). ELIHPA, as modified by a 1992

                       amendment, is codified at 42 U.S.C. § 1472 (c).




                                                                10

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        10/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 11 of 35 PageID 11




                   46. Any loan payment that retires an RD loan prior to its original maturity date is a

                       prepayment, which is subject to the ELIHPA prepayment restrictions codified at

                       42 U.S.C. §1472(c) and RD regulations codified at 7 C.F.R. Part 3560, Subpart

                       N. 7 C.F.R. §3560.11 (definition of prepayment).

                   47. ELIHPA limits the prepayments of Section 515 loans and protects the residents

                       of that housing from rent increases and displacement by restricting the

                       prepayment rights of owners who entered Section 515 loans before December

                       21, 1989. 42 U.S.C. § 1472(c).

                   48. ELIHPA achieves its goals by requiring owners to apply to RD for permission to

                       prepay their loans, see 42 U.S.C. § 1472(c)(3); obligating the agency to offer one

                       or more incentives to owners to encourage them to remain in the 515 program

                       for an additional 20 years, id. § 1472(c)(4); and requiring owners who reject the

                       incentives to offer the development for sale to a nonprofit or public agency. Id. §

                       1472(c)(5)(A).

                   49. ELIHPA allows owners to prepay their Section 515 loans if the prepayment will

                       not have a material impact on minority housing opportunities and there is

                       adequate, alternative, affordable housing in the community to which the

                       residents can move on or about the time of the prepayment. Id. §

                       1472(c)(5)(G)(ii). If RD determines that the prepayment has a material impact

                       on minority housing opportunities, ELIHPA requires the owner to offer the




                                                                11

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                         11/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 12 of 35 PageID 12




                       development for sale to a nonprofit or public agency that would continue to

                       operate the development as affordable housing. Id. § 1472(c)(5)(A).

                   50. If the prepayment does not have a material impact on minority housing

                       opportunities but there is not sufficient alternative affordable housing in the

                       community, the owner may only prepay the loan if the owner agrees to have use

                       restrictions placed against the property that require the owner to continue to rent

                       the development to residents living in the development as of the date of

                       prepayment at such rental rates and terms that would not displace the residents

                       for as long as they choose to remain in their homes. Id. 42 U.S.C. §

                       1472(c)(5)(G)(ii)(I).



                                D. Osprey Landing’s Prepayment Request And Approval

                   51. In 2015, Thomas James Mannausa was the sole general partner of both Winter

                       Gardens Villas of Orange County Ltd. and Winter Gardens Villas II Ltd., the

                       owners of Osprey Landing I and II, respectively.

                   52. In 2015, Winter Garden Villas and Winter Gardens Villas II applied to RD to

                       prepay the Section 515 loans for Osprey I and II.

                   53. On November 1, 2017, Tim G. Rogers, the RD Florida Multi-family Housing

                       Programs Director, sent a letter to Mr. Mannausa informing him that the Osprey

                       I loan could be prepaid without any restrictions because (1) “[c]urrent program

                       authorities do not allow any incentive offers to be made that require rental




                                                                12

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                         12/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 13 of 35 PageID 13




                       assistance or equity loans” and (2) the “property is needed, however, it is too

                       costly for the Agency to maintain in the program as affordable housing.” Exhibit

                       1, Letter from Rogers to Mannausa 11/1/17.

                   54. A nearly identical letter was sent by RD to Mr. Mannausa with respect to Osprey

                       II. Exhibit 2, Letter from Rogers to Mannausa 11/1/17.

                   55. Mr. Rogers’ November 1, 2017, letters acknowledge that the owners of Osprey I

                       and II were willing to accept equity loans from RD, to use the loan funds to take

                       care of Osprey I and II deferred maintenance needs and to rehabilitate the

                       properties to meet accessibility standards. It also set the loan prepayment date as

                       April 30, 2018.

                   56. On November 1, 2017, Mr. Rogers, executed two copies of Form RD 2006-38,

                       Rural Development Environmental Justice (EJ) and Civil Rights Impact Report

                       (CRIA) Certification, for Osprey I and II.

                   57. Attached to the reports were two maps. The first map includes a notation that

                       “[t]he proposed commuting area includes the counties of Orange, Seminole,

                       Lake, Polk, Osceola, and Brevard. USDA Rural Development financed units

                       equal 1907 units with 135 vacant. In addition, FactFinder, lists a total of over

                       2400 units vacant in the area.”

                   58. The second map shows six regions in Florida with the number of properties and

                       units in each region. The map does not state the types of properties identified in




                                                                13

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                         13/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 14 of 35 PageID 14




                       each of the regions. None of the regions shown on the map have 1907 units and

                       no vacancies are listed for the any of the regions.

                   59. On March 1, 2018, RD sent a letter to all residents of Osprey Landing I and II

                       advising them that it has approved the prepayment of Osprey Landing I and II.

                       Exhibit 3, Letter from Rogers to Tenants of Winter Garden Villas of Orange Co.,

                       Ltd. 3/1/18; Exhibit 4, Letter from Rogers to Tenants of Winter Garden Villas II

                       of Orange Co., Ltd. 3/1/18. That letter states that the prepayment had been

                       approved because “[t]here are many apartments similar to yours in quality, size,

                       location and rents in the Winter Gardens and surrounding communities.” Id.

                   60. RD and the owner of Osprey Landing I and II scheduled resident meetings for

                       March 19, 2018. On information and belief two resident meetings were held that

                       day.

                   61. RD staff as well as a representative of Slate Luxury Apartments were at the

                       March 2018 meeting attended by Plaintiffs and other residents of Osprey I and

                       II.

                   62. At the March 2018 resident meeting, tenant options, such as receipt of vouchers

                       and relocation to other RD developments, were discussed. Residents were

                       advised that the new owners would honor the existing leases after the

                       prepayment until they expired.

                   63. The Slate Luxury Apartments’ representative informed the residents that it will

                       accept RD vouchers and continue to house residents receiving RD vouchers. She




                                                                14

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        14/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 15 of 35 PageID 15




                       also informed residents that they would have up to 10 months to sign up for an

                       RD voucher but that the real deadline for signing up was by the time the lease

                       expired. Otherwise, residents would be responsible for the new rent amount

                       under the new lease.

                   64. She cautioned residents that there was no benefit to waiting to sign up for the

                       RD vouchers and advised them to sign up as soon as they received the RD

                       voucher paperwork.

                   65. RD has an obligation to advise residents of a prepaying development with

                       information about their right to continue to live under their existing lease after a

                       prepayment, their right to relocate to other RD apartments through the use of a

                                                                     －
                       Letter of Priority Entitlement, their right if they were recipients of Rental

                                   －
                       Assistance to move that Rental Assistance subsidy to other RD housing, and

                       their rights to remain in their homes or move to other private housing with a RD

                       voucher.

                   66. The information provided by RD to the residents of Osprey I and II was not in

                       conformance with ELIHPA, RD regulations, RD handbooks or the RD Voucher

                       Program Guide.

                   67. The information provided by RD staff that did not conform to ELIHPA included,

                       but was not limited to:

                           a. An assertion that when an owner prepays the RD loan, the rent of

                                residents of the prepaid development would increase immediately due to




                                                                15

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                          15/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 16 of 35 PageID 16




                                the termination of the Rental Assistance, an assertion that did not

                                indicate that there was any limit on how much rent might increase.

                           b. Failure to inform tenants that they have a right to continue to live in their

                                homes under their current lease and continue to pay only their current

                                tenant contribution.

                           c. Erroneously informing the tenants that, in order to maintain affordable

                                rents, they must secure RD vouchers and that vouchers can only be issued

                                upon their execution of a new lease with Deancurt Winter Garden.

                   68. Defendant Deancurt Winter Garden required Plaintiffs to enter into new leases

                       that began July 1, 2018, regardless of when their existing leases expired.

                   69. At the time that Deancurt Winter Garden presented its new lease to Ms. Algarin,

                       she had a valid lease in effect that was not scheduled to expire until January 31,

                       2019. That lease generally conformed to RD lease requirements: it was a

                       one-year lease that automatically renewed for another one-year term at the end

                       of each term, it could only be terminated for good cause, and provided Ms.

                       Algarin the right to appeal any owner adverse decision except the right to evict

                       the household.

                   70. At the time that Deancurt Winter Garden presented its new lease to Mr. Spencer,

                       he had a valid lease in effect that was not scheduled to expire until October 31,

                       2018. That lease generally conformed to RD lease requirements: it was a

                       one-year lease that automatically renewed for another one-year term at the end




                                                                16

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                          16/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 17 of 35 PageID 17




                       of each term, it could only be terminated for good cause, and provided Mr.

                       Spencer the right to appeal any owner adverse decision except the right to evict

                       the household.

                   71. On April 9, 2018, Mr. Spencer was presented with a new lease that he was

                       required to execute. That lease became effective July 1, 2018, and is set to

                       expire June 30, 2019.

                   72. The new lease, among other provisions, increased Mr. Spencer’s rent and

                       eliminated his utility allowance. This increased his rent payments from

                       approximately $424 to $455. In addition, he had to continue to pay his full

                       utility costs.

                   73. At the time that Defendant Deancurt Winter Garden presented its new lease to

                       Ms. Tyson, she had a valid lease in effect that was not scheduled to expire until

                       October 31, 2018. That lease generally conformed to RD lease requirements: it

                       was a one-year lease that automatically renewed for another one-year term at the

                       end of each term, it could only be terminated for good cause, and provided Ms.

                       Tyson the right to appeal any owner adverse decision except the right to evict the

                       household.

                   74. On July 11, 2018, Ms. Tyson was presented with a new lease that she was

                       required to execute. That lease became effective July 1, 2018, and is set to

                       expire June 30, 2019.




                                                                17

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        17/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 18 of 35 PageID 18




                     75. The new lease, among other provisions, increased Ms. Tyson’s rent and

                        eliminated her $119 utility allowance. This increased her rent payments from

                        $473 to $505. In addition, she had to continue to pay her full utility costs.

                     76. The new leases eliminated Plaintiffs’ right to comment on proposed rent and

                        utility cost increases, the right to have the lease renewed annually, and their

                        right to appeal adverse decisions under the RD grievance and appeals process. It

                        also significantly increased late fees.

               II.      Osprey Landing Becomes Slate Luxury Apartments

                     77. On or about April 12, 2018, RD executed two satisfactions of liens releasing its

                        mortgages against Osprey I and II. The lien releases were recorded on May 3,

                        2018, without any use or other restrictions.

                     78. On or about April 30, 2018, Winter Garden Villas of Orange County, Ltd., and

                        Winter Garden Villas II of Orange County Ltd., granted a warranty deed for both

                        properties to Deancurt Winter Garden LLC, a Delaware limited liability

                        company. That warranty deed was recorded on May 1, 2018.

                     79. On April 30, 2018, Deancurt Winter Garden LLC, assigned its collateral in

                        leases and rents in the Osprey Landing Apartments (formerly Osprey I and II), to

                        TD Bank in order to secure a $715,000 loan from the bank.

                     80. Effective May 1, 2018, Rental Assistance and Interest Credit subsidies for the

                        residents of Osprey I and Osprey II were terminated because of the prepayment

                        of the RD loans for the properties.




                                                                  18

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        18/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 19 of 35 PageID 19




                   81. Deancurt Winter Garden LLC renamed Osprey I and II to Slate Luxury

                       Apartments after it became the owner of the developments.

                   82. Deancurt Winter Garden LLC began a renovation of Slate Luxury Apartments

                       shortly after it assumed ownership of the development.

                   83. In order to carry out the renovation, Deancurt Winter Garden refused to renew

                       the leases of several residents of the development forcing the residents to move

                       to other housing.

                   84. In April 2019, Slate West Eleven LLC, advised Mr. Nuzzo that his lease would

                       expire on June 30, 2019, that he needed to sign a new lease if he intended to stay

                       at Slate Luxury Apartments and that his rent payment would increase to $1,300

                       per month.

                   85. Mr. Nuzzo signed a new lease as he could not locate any alternative housing that

                       was affordable and available in the area.

                   86. As a result of Slate West Eleven LLC’s actions, Mr. Nuzzo has faced increased

                       anxiety and depression.

                   87. Beginning April 9, 2019, Slate West Eleven LLC, advised Mr. Spencer that his

                       lease would expire on June 30, 2019, that he needed to sign a new lease if he

                       intended to stay at Slate Luxury Apartments and that his rent payment would

                       increase to $1,090 per month.

                   88. Mr. Spencer signed a new lease, in part, because he could not locate any

                       alternative housing that was affordable and available in the area.




                                                                19

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        19/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 20 of 35 PageID 20




                   89. Beginning April 15, 2019, Slate West Eleven LLC, advised Ms. Tyson that her

                       lease would expire on June 30, 2019, that she needed to sign a new lease if she

                       intended to stay at Slate Luxury Apartments and that her rent payment would

                       increase to $1,130 per month.

                   90. As a result of Slate West Eleven LLC’s actions, Ms. Tyson has been worried and

                       stressed about her housing, and has had difficulty sleeping.

                   91. On April 8, 2019, Slate West Eleven LLC issued Ms. Algarin a Notice of

                       Non-Renewal for her unit.



                                                            CLAIMS

                                                     COUNT I
                           RD’s Decision to Approve the Prepayments of Osprey I and II
                          Violated ELIHPA and Was Otherwise Arbitrary and Capricious
                           Violation of the Administrative Procedure Act, 5 U.S.C. § 706
                                    Against Federal Defendants by All Plaintiffs

                   92. Plaintiffs incorporate by reference paragraphs 1-68, and 77-80 of this Complaint

                       as though fully set forth herein.

                   93. ELIHPA requires RD to offer incentives to owners who seek to prepay their

                       loans in an effort to keep the development in the Section 515 program for a term

                       of 20 or more years. 42 U.S.C. § 1472(c)(4).

                   94. Two incentives that are frequently offered to prepaying owners are equity loans,

                       which can equal up to 90% of the owner’s equity in the property and an increase




                                                                20

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        20/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 21 of 35 PageID 21




                       in the number of units in the development that receive Rental Assistance. Id. §

                       1472(c)(4)(B).

                   95. Prior to November 1, 2017, RD had determined that Osprey I and II were

                       eligible to receive an equity loan of $2,873,849 and Osprey II was eligible to

                       receive an equity loan of $1,819,224.

                   96. On information and belief, Mr. Mannausa advised RD that he was willing to

                       accept an equity loan in exchange for his agreeing to continue to operate Osprey

                       I and II as an affordable development for an additional 20 years and that he was

                       prepared to use part or all of the equity funds to undertake any necessary

                       deferred maintenance and to rehabilitate the development to make it comply

                       with federal accessibility standards.

                   97. RD responded to Mr. Mannausa’s offer by analyzing whether the repairs and

                       rehabilitation proposed would meet the RD cost effectiveness standards.

                   98. RD concluded that the cost of the repairs and rehabilitation would be within

                       RD’s cost effectiveness standards, but that RD did not have RA funding to

                       provide Osprey I and II with the additional RA units needed to maintain the

                       affordability of the residents’ rents.

                   99. On information and belief, RD had RA funding available in 2017 and 2018 to

                       extend additional RA units to Osprey I and II.




                                                                21

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        21/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 22 of 35 PageID 22




                 100. Even if RD did not have funding to extend additional RA to Osprey I and II, it

                       could have offered to place the Osprey request for RA on a waiting list to

                       receive such funds when they became available.

                 101. On information and belief, RD had Section 515 funding available in 2017 and

                       2018 to make equity loans for Osprey I and II.

                 102. On information and belief, RD did not consider or suggest to Mr. Mannausa that

                       he secure a third-party equity loan or advise him that RD could subordinate its

                       lien position to that of the lender to encourage a third party to make such a loan.

                 103. RD’s decision to not make an equity loan, to not suggest a third party equity

                       loan, or to not provide additional RA units to Osprey I and II violated ELIHPA,

                       RD regulations and handbook. RD’s actions thus violated 5 U.S.C. § 706.

                 104. ELIHPA authorizes RD to approve a prepayment request without subjecting the

                       prepayment to use restrictions only when it finds that there is adequate,

                       alternative, affordable housing available in the community to which the

                       remaining residents can relocate as of the date of prepayment. 42 U.S.C. §

                       1472(c)(5)(G)(ii).

                 105. On November 1, 2017, RD advised Mr. Mannausa that it was approving the

                       prepayment of Osprey I and II without use restrictions because RD’s “1. Current

                       program authorities do not allow any incentive offers to be made that require

                       rental assistance or equity loans [and] 2. The property is needed, however, it is




                                                                22

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                         22/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 23 of 35 PageID 23




                       too costly for the Agency to maintain in the program as affordable housing.”

                       Exhs. 1 & 2.

                 106. RD’s approval of the Osprey I and II prepayments violated ELIHPA because

                       neither of the reasons given by RD for approving the prepayment are grounds

                       upon which RD may approve a prepayment without use restrictions.

                 107. On March 1, 2018, RD advised the residents of Osprey I and II that prepayment

                       of the RD loans have been approved because “there are many apartments similar

                       to yours in quality, size, location, and rent in the Winter Garden and surrounding

                       communities.” Exhs. 3 & 4.

                 108. The fact that RD advised the owners and the residents of different grounds upon

                       which RD approved the prepayment of Osprey I and II is arbitrary and

                       capricious and in violation of the APA, 5 U.S.C. § 706.

                 109. The information supporting the reason that RD gave to the residents for

                       approving the Osprey I and II prepayment, as set out in the CRIAs for Osprey I

                       and II, was arbitrary and capricious for the following reasons:

                         a.     RD has very limited guidance for determining what geographic area

                                should be used to determine the availability of alternative affordable

                                housing in the community and the Florida RD did not state any reasons

                                for selecting the six counties surrounding Orange County as the

                                appropriate community;




                                                                23

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        23/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 24 of 35 PageID 24




                         b.     The CRIAs did not consider whether communities that were used to

                                determine the availability of other housing, including RD housing, were

                                within reasonable distance of the Osprey I and II residents’ jobs, families

                                or other services that the residents, particularly elderly residents such as

                                Ms. Tyson or residents with disabilities such as Mr. Nuzzo, relied on;

                         c.     The CRIA made no effort to analyze why the 135 RD units that it

                                identified were vacant;

                         d.     The CRIA made no effort to determine whether the RD developments

                                within the selected area, particularly those with vacancies, had waiting

                                lists and how long it would take to move off of the waiting lists into a

                                vacant unit;

                         e.     The CRIA made no effort to determine whether the developments with

                                vacancies had sufficient number of RA units available to accommodate

                                the 47 RA assisted residents of Osprey I and II.

                         f.     The data collected about RD vacancies in the selected area was collected

                                before November 17, 2017. No effort was made to determine whether the

                                purportedly vacant units would be available for occupancy in March of

                                2018 when RD advised the residents of its approval of the Osprey I and II

                                prepayment, or, on April 30, 2018 when the prepayments were expected

                                to occur.




                                                                24

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                           24/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 25 of 35 PageID 25




                         g.     The CRIAs reliance on general census vacancy data did no attempt to

                                determine whether the data was current, and whether the vacant units:

                                were affordable to all the residents of Osprey I and II, met health and

                                safety standards, and of the size that the Osprey I and II residents needed.

                 110. The CRIA is also arbitrary and capricious because it gave no consideration to

                       readily available information from the Florida 2016 Rental Market Study, which

                       concluded that Central Florida was experiencing a housing crisis and included an

                       assessment of the number of affordable, available rental units by county and

                       income levels. The study concluded that between 2010 to 2014, the

                       Orlando-Kissimmee Metropolitan Statistical Area, which includes Lake, Orange,

                       Osceola, Seminole, and Sumter counties, had more renter households than

                       available, affordable units at the 0-30 percent AMI levels (23 affordable,

                       available rental units per 100 renters), 0-40 percent AMI levels (38 affordable,

                       available rental units per 100 renters), at the 0-50 (64 affordable, available rental

                       units per 100 renters), and 0-60 percent AMI levels (95 affordable, available

                       rental units per 100 renters).

                 111. RD’s analysis of available affordable housing did not conform to its own finding

                       that the Osprey I and II housing was needed.

                 112. RD’s conclusion that there was ample alternative, adequate and affordable

                       housing to which the residents of Osprey I and II could relocate as of the date of

                       prepayment was incorrect.




                                                                25

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                           25/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 26 of 35 PageID 26




                 113. RD’s conclusion that there was ample alternative adequate and affordable

                       housing to which the residents of Osprey I and II could relocate as of the date of

                       prepayment was arbitrary and capricious and violated 5 U.S.C. § 706.

                 114. RD’s approval of the prepayment of Osprey Landing I and II without use

                       restrictions that protect the residents of the development from rent increases and

                       displacement for as long as they choose to remain in their homes violated

                       ELIHPA, was arbitrary and capricious and violated 5 U.S.C. § 706.



                                                       COUNT II
                                      Violation of Residents’ Due Process Rights
                            Violation of the Administrative Procedure Act, 5 U.S.C. § 706
                                     Against Federal Defendants by All Plaintiffs

                 115. Plaintiffs incorporate by reference paragraphs 1-68, and 77-80 of this Complaint

                       as though fully set forth herein.

                 116. When an owner of a Section 515 development prepays a loan, RD subsidies

                       terminate as does RD’s regular supervision and monitoring of most of the

                       owner’s actions including approval of all rent increases, the maintenance of the

                       development, the content of leases, the term of leases, and the basis upon which

                       a lease may be terminated.

                 117. RD’s decision to approve the prepayment of Osprey I and II is a decision that

                       terminated various forms of assistance to the residents of Osprey I and II.




                                                                26

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        26/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 27 of 35 PageID 27




                 118. 42 U.S.C. § 1480(g), 7 U.S.C. § 6991, and USDA regulations published at 7

                       C.F.R. Part 11 A require RD to give persons, including tenants, whose assistance

                       is denied, reduced or terminated, written notice of the reasons for the denial,

                       reduction or termination of assistance and must provide them the right to appeal

                       the adverse decisions made by agency staff to the U.S.D.A. National Appeals

                       Division (NAD).

                 119. Plaintiffs are entitled to notice and and an opportunity to appeal the RD

                       prepayment decision under the Due Process Clause of the Fifth Amendment to

                       the U.S. Constitution.

                 120. RD did not give Plaintiffs a notice advising them of their right to appeal the

                       prepayment approval decision to the NAD.

                 121. Federal Defendants’ failure to advise Plaintiffs of the reasons RD approved the

                       Osprey I and II prepayments and their failure to extend to them the right to

                       appeal that decision to a NAD hearing officer violated Plaintiffs’ constitutional,

                       statutory, and regulatory due process rights.

                 122. Federal Defendants’ actions are contrary to law and in violation of 5 U.S.C. §

                       706.




                                                                27

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        27/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 28 of 35 PageID 28




                                                       COUNT III
                                Violation of Residents’ Right to Remain in Their Home
                             Violation of the Administrative Procedure Act, 5 U.S.C. § 706
                                      Against Federal Defendants by All Plaintiffs

                 123. Plaintiffs incorporate by reference paragraphs 1-91 and 93-114 of this Complaint

                       as though fully set forth herein.

                 124. RD residents who remain in their homes after a prepayment that is made subject

                       to use restriction have a right to remain in their home for as long as they choose

                       to do so. 42 U.S.C. § 1472(c)(5)(G)(ii)(I), 7 C.F.R. § 3560.662(b)(2).

                 125. RD regulations require owners who have prepaid developments subject to the

                       restrictions to continue to operate units occupied by remaining residents in

                       accordance with 42 U.S.C. § 1485 and RD regulations published at 7 C.F.R. Part

                       3560.

                 126. Under the RD Voucher program, residents who remain in use restricted units

                       have a right to receive an RD Voucher. 82 Fed. Reg. 21972 (May 11, 2017). The

                       receipt of voucher assistance does not affect the right of the resident to stay in

                       her home.

                 127. When residents who remain in prepaid RD developments choose to receive RD

                       Voucher Assistance, RD requires the owner to enter into a Housing Assistance

                       Payment (HAP) contract which obligates the owner to certify that the owner and

                       the RD voucher recipient have entered into a standard lease that is used by the




                                                                28

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        28/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 29 of 35 PageID 29




                       owner, or other private owners in the community, when leasing apartments to

                       private unsubsidized tenants.

                 128. The HAP contract also requires the owner and resident to execute a lease

                       addendum that allows the owner to terminate the lease at the end of any term for

                       any business reason including the desire to rent the unit to renters willing to pay

                       higher rents.

                 129. These provisions of the RD prescribed HAP contract and lease addendum violate

                       5 U.S.C. § 706 because they are contrary to law.



                                                  COUNT IV
                              Unlawful Abrogation of Residents’ Section 515 Leases
                  Violation of Florida Consumer Collection Practices Act § 559.72(9), Fla. Stat.
                Against Defendant Slate West Eleven LLC by Plaintiffs Algarin, Spencer & Tyson

                 130. Plaintiffs incorporate by reference paragraphs 1-39 and 51-91 of this Complaint

                       as though fully set forth herein.

                 131. Defendant Slate West Eleven LLC is a person under § 559.72(9), Fla. Stat.

                 132. Plaintiffs each signed a new lease with Slate Luxury Apartments in July 2018

                       because they were told that they must sign a new lease to get a rural

                       development voucher.

                 133. However, the March 1, 2018, letter that Plaintiffs received provided that the rent

                       for their current apartments would remain the same until their leases expired.




                                                                29

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                         29/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 30 of 35 PageID 30




                 134. It also provided that if they remained in their apartment after the rent went up,

                       Deancurt Winter Garden could not evict them without good cause regardless of

                       who was paying the rent.

                 135. The lease beginning July 1, 2018, that Deancurt Winter Garden required

                       Plaintiffs to execute was in all aspects inferior to their leases in effect prior to

                       the prepayment.

                 136. Plaintiffs Algarin, Spencer and Tyson did not receive any consideration from

                       Defendants for executing new leases prior to the termination of their existing

                       leases that were in effect at the time of prepayment.

                 137. From July 1, 2018, to October 31, 2018, Deancurt Winter Garden required

                       Plaintiffs Tyson and Spencer to pay rent in excess of what was required by their

                       leases that ended on October 31, 2018.

                 138. From July 1, 2018, to January 31, 2019, Deancurt Winter Garden required

                       Plaintiff Algarin to pay rent in excess of what was required by her lease that

                       ended on January 31, 2019.

                 139. Defendant Slate West Eleven LLC violated the Florida Consumer Collection

                       Practices Act when it required Plaintiffs Algarin, Spencer and Tyson to sign

                       leases that abrogated their existing leases, lacked consideration, increased their

                       rent and utility charges, and subjected them to future rent increases in advance

                       of any eligible rent increases.




                                                                30

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                          30/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 31 of 35 PageID 31




                                                   COUNT V
                Violation of the Obligation of Good Faith And Fair Dealing, § 83.44, Fla. Stat.
                          Against Defendant Slate West Eleven LLC by All Plaintiffs

                 140. Plaintiffs incorporate by reference paragraphs 1-39 and 51-91 of this Complaint

                       as though fully set forth herein.

                 141. Plaintiffs signed new leases with Deancurt Winter Garden in July 2018 because

                       they were told that they must sign a new lease to get a Rural Development

                       voucher.

                 142. However, the March 1, 2018, letter that Plaintiffs received from RD provided

                       that the rent for their current apartment would remain the same until their leases

                       expired or the prepayment closed, whichever occurred later.

                 143. From July 1, 2018, to October 31, 2018, Deancurt Winter Garden required

                       Plaintiffs Tyson and Spencer to pay rent in excess of what was required by their

                       leases that ended on October 31, 2018.

                 144. From July 1, 2018, to January 31, 2019, Deancurt Winter Garden required

                       Plaintiff Algarin to pay rent in excess of what was required by her lease that

                       ended on January 31, 2019.

                 145. The March 1, 2018, letter from RD also provided that if the tenants remained in

                       their apartment after the rent went up, Slate Luxury Apartments could not evict

                       them without good cause regardless of who was paying the rent.




                                                                31

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        31/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 32 of 35 PageID 32




                 146. Defendant Slate West Eleven LLC issued Ms. Algarin a notice of non-renewal

                       for purportedly breaching cleanliness standards, having unauthorized occupants,

                       breaching the parking policy and disturbing other tenants and staff.

                 147. These purported basis for non-renewal are non-material lease violations and do

                       not constitute good cause for evicting Ms. Algarin from the unit under Florida

                       law.

                 148. Defendant Slate West Eleven LLC has offered to renew Plaintiffs Nuzzo,

                       Spencer and Tyson’s leases at increased rental rates, even though little to no

                       improvements have been made to their individual units.

                 149. In addition, the community laundry room has been closed and other promised

                       amenities, including a resort style pool and fitness center, have not yet been

                       completed.

                 150. Defendant Slate West Eleven LLC violated its obligation of good faith and fair

                       dealing with Plaintiffs Algarin, Spencer and Tyson when it required them to sign

                       leases that abrogated their existing leases, lacked consideration, increased their

                       rent and utility charges, and subjected them to future rent increases in advance

                       of any eligible rent increases.

                 151. Defendant Slate West Eleven LLC violated its obligation of good faith and fair

                       dealing by only offering to renew Plaintiffs Nuzzo, Spencer and Tyson’s leases

                       at higher rental rates than they are currently paying.




                                                                32

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        32/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 33 of 35 PageID 33




                 152. Defendant Slate West Eleven LLC violated its obligation of good faith and fair

                       dealing by not renewing Plaintiff Algarin’s lease without good cause.

                 153. As a result of the non-renewal, Ms. Algarin faces the threat of permanent

                       displacement from her home.



                                                   PRAYER FOR RELIEF

               Plaintiff requests the following relief:

                   A. A permanent injunction prohibiting Slate West Eleven LLC from charging

                       Plaintiffs more for rent and utilities than they would be required to pay under

                       RD regulations codified at 7 C.F.R. Part 3560 and adjusting those when

                       authorized by 42 U.S.C. § 1472(c)(5)(G)(ii)(I) and 7 C.F.R. § 3560.663(c)(1).

                   B. Order Slate West Eleven LLC to adopt use restrictions comparable to the

                       restrictions that RD would have placed on Osprey I and II had its prepayment

                       been approved by RD subject to use restrictions:

                           a. That any increases in rent or utility rates does not exceed amounts

                                authorized by 42 U.S.C. § 1472(c)(5)(G)(ii)(I);

                           b. That require the continued acceptance and renewal of Plaintiffs’ RD

                                voucher;

                           c. That prohibit the eviction of Plaintiffs from the unit without good cause.




                                                                33

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        33/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 34 of 35 PageID 34




                           d. That entitle Plaintiffs to seek review of any adverse decisions made by

                                Slate West Eleven LLC in accordance with the Lease and Grievance

                                Process.

                   C. Declare that RD has violated Plaintiffs’ due process rights by failing to advise

                       them in writing of the specific reasons that it has approved the prepayment of

                       the Osprey Section 515 loan and failing to inform them that they have a right to

                       appeal the approval of a prepayment to the USDA office of National Appeals.

                   D. Declare that RD has an obligation to follow ELIHPA, RD regulations and

                       Handbooks in processing owners’ Prepayment request.

                   E. Declare that regulations authorizing Federal Defendants to release owners from

                       their obligation to comply with the Restrictive Use Covenant imposed on their

                       prepaid development when financial assistance to residents is terminated for

                       reasons outside the owner’s control are contrary to ELIHPA.

                   F. Declare that RD’s failure to publish any regulations or other guidance to control

                       owners’ capacity to impose these increased rents and charges on residents is

                       contrary to law.

                   G. Award Plaintiffs monetary damages against Slate West Eleven LLC.

                   H. Award Plaintiffs actual and statutory damages pursuant to §§ 83.48 & 559.77,

                       Fla. Stat.

                   I. Award Plaintiffs damages for the premature loss of their utility allowance.




                                                                34

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                        34/35
5/30/2019                              Spencer v. Perdue
            Case 6:19-cv-01002-CEM-TBS Document       1 Complaint (final) - GooglePage
                                                         Filed 05/30/19           Docs 35 of 35 PageID 35




                   J. Award Plaintiff reasonable attorney’s fees.

                   K. Enjoin Slate West Eleven LLC from retaliatory actions against the Plaintiffs.



               Dated: May 30, 2019                                Respectfully Submitted,

                                                                  __/s/ Natalie N. Maxwell_______________
                                                                  NATALIE N. MAXWELL, Trial Counsel
                                                                  Fla. Bar No. 16746
                                                                  ROBERT K. DWYER
                                                                  Fla. Bar No. 894257
                                                                  ERIKA RECEK
                                                                  Fla. Bar No. 57194
                                                                  Florida Legal Services, Inc.
                                                                  P.O. Box 533986
                                                                  Orlando, FL 32853
                                                                  Phone: 407.801.4709 (direct)
                                                                  Fax: 407.505.7327
                                                                  natalie@floridalegal.org
                                                                  robert@floridalegal.org
                                                                  erika@floridalegal.org

                                                                  GIDEON ANDERS
                                                                  Of-Counsel*
                                                                  California Bar No. 86872
                                                                  ERIC DUNN
                                                                  Virginia State Bar No. 91778
                                                                  Of-Counsel*
                                                                  National Housing Law Project
                                                                  1663 Mission St., Suite 460
                                                                  San Francisco, CA 94103
                                                                  Phone: 415.546.7000
                                                                  Fax: 415.546.7007
                                                                  ganders@nhlp.org
                                                                  edunn@nhlp.org

                                                                  *Applications for admission to the Middle
                                                                  District of Florida on a pro hac vice basis
                                                                  will be submitted shortly.




                                                                35

https://docs.google.com/document/d/1KSkv7E0vGf3d3gHlPHIaMSMJaCQtoZ63tKeWGHykZDU/edit                            35/35
